PER CURIAM.
The motion for postconviction relief under review is not contained within the record and cannot be located by the lower court, the lower court clerk or the State. Accordingly, this cause is reversed and remanded with directions that Appellant be permitted to re-file an amended motion within thirty days after the mandate issues, upon which the trial court shall render a ruling. See Peraza v. State , 920 So.2d 188 (Fla. 2d DCA 2006).
REVERSED AND REMANDED.
ORFINGER, TORPY and BERGER, JJ., concur.